ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration After Non-Final Rejection dated 04/22/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Richard (Rick) Shoop on May 11, 2022.
Instructions to amend the application were as follows:
Claims 1,  21, 22, 28, 35 to be amended as follows:

1. (Currently Amended) A high-power pulsed electromagnetic field (PEMF) applicator system, the system comprising: 
a base housing comprising a controller configured to generate a low-power control signal; and 
one or more applicators coupled to the base housing, each applicator comprising:
 a drive circuitry comprising a generator configured to receive the low-power control signal and to produce, in the applicator, a high-power, pulsed electromagnetic field signal based on the low-power control signal, wherein the high-power pulsed electromagnetic field signal has a power of greater than 40W; 
a coil circuit configured to emit the high-power pulsed electromagnetic field signal; 
a feedback circuit positioned behind the coil circuit and configured to detect a field strength of the high-power pulsed electromagnetic field signal emitted by the coil circuit and reject capacitively coupled PEMF interference signals from the coil circuit; [[and]] 
an electromagnetic energy shield disposed between the drive circuitry and the coil circuit; and 
wherein the feedback circuit is disposed on an opposite side of a printed circuit board with respect to the coil circuit to limit capacitive coupling.

21. (Currently Amended) A high-power pulsed electromagnetic field (PEMF) applicator comprising: 
a drive circuitry configured to receive a low-power control signal from a controller, wherein the drive circuity comprises a generator configured to generate high-power pulsed electromagnetic field signal having a power of 40W or greater based on the low-power control signal; 
a coil circuit configured to apply the high-power pulsed electromagnetic field signal to a subject;
an electromagnetic energy shield disposed over the drive circuitry; and
 a detector configured to detect a field strength of the high-power pulsed electromagnetic field signal applied by the coil circuit, 
wherein the detector is positioned behind the coil circuit and configured to transmit the field strength to the controller; 
wherein [[so that]] the controller [[can]] is configured to adjust the low-power control signal in response to the detected field strength; [[and]] 
wherein the detector is further configured to reject capacitively coupled PEMF interference signals from the coil circuit; and
wherein the detector is disposed on an opposite side of a printed circuit board with respect to the coil circuit to limit capacitive coupling.

22 (Canceled)

28. (Currently Amended) A method for treating a patient with high-power pulsed electromagnetic fields (PEMF), the method comprising:
 providing a low-power control signal including a gating code from a controller in a base housing; 
transmitting the low-power control signal to at least one hand-held applicator in communication with the base housing; 
generating, in the hand-held applicator, a high-power, pulsed electromagnetic field signal [[based]] dependent on the low-power control signal [[when]] based on the gating code [[matches]] matching an identifier code for the hand-held applicator, wherein the high-power pulsed electromagnetic field signal has a power of greater than 40W; 
emitting the high-power, pulsed electromagnetic field signal from a coil in the at least one applicator; [[and]] 
detecting the emitted high-power, pulsed electromagnetic field signal using a detector that is coupled to an opposite side of the coil in the hand-held applicator; 
wherein the detector is disposed on an opposite side of a printed circuit board with respect to the coil circuit to limit capacitive coupling; and 
wherein the detector is [[and]] configured to reject capacitively coupled PEMF interference signals from the coil.

35 (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a high power pulsed electromagnetic field (PEMF) applicator system… comprising:  a base housing comprising a controller configured to generate a low-power control signal… applicators coupled to the base housing, each applicator comprising: a drive circuitry comprising a generator configured to receive the low-power control signal and to produce, in the applicator, a high-power, pulsed electromagnetic field signal based on the low-power control signal, wherein the high-power pulsed electromagnetic field signal has a power of greater than 40W;  a coil circuit configured to emit the high-power pulsed electromagnetic field signal;  a feedback circuit positioned behind the coil circuit and configured to detect a field strength of the high-power pulsed electromagnetic field signal emitted by the coil circuit and reject capacitively coupled PEMF interference signals from the coil circuit;  an electromagnetic energy shield disposed between the drive circuitry and the coil circuit; and wherein the feedback circuit is disposed on an opposite side of a printed circuit board with respect to the coil circuit to limit capacitive coupling including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 1.
As per independent Claim 21, the prior art of record fails to disclose  or render obvious a high-power pulsed electromagnetic field (PEMF) applicator comprising: a drive circuitry configured to receive a low-power control signal from a controller, wherein the drive circuity comprises a generator configured to generate high-power pulsed electromagnetic field signal having a power of 40W or greater based on the low-power control signal; a coil circuit configured to apply the high-power pulsed electromagnetic field signal to a subject; an electromagnetic energy shield disposed over the drive circuitry; and a detector configured to detect a field strength of the high-power pulsed electromagnetic field signal … wherein the detector is positioned behind the coil circuit and configured to transmit the field strength to the controller; wherein the controller is configured to adjust the low-power control signal in response to the detected field strength; wherein the detector is further configured to reject capacitively coupled PEMF interference signals from the coil circuit; and wherein the detector is disposed on an opposite side of a printed circuit board with respect to the coil circuit to limit capacitive coupling including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 21. 
As per independent Claim 28, the prior art of record fails to disclose or render obvious  a method for treating a patient with high-power pulsed electromagnetic fields (PEMF)…comprising: providing a low-power control signal including a gating code from a controller in a base housing; transmitting the low-power control signal to … hand-held applicator in communication with the base housing; generating, in the hand-held applicator, a high-power, pulsed electromagnetic field signal dependent on the low-power control signal based on the gating code matching an identifier code for the hand-held applicator, wherein the high-power pulsed electromagnetic field signal has a power of greater than 40W; emitting the high-power, pulsed electromagnetic field signal from a coil in the … applicator; detecting the emitted high-power, pulsed electromagnetic field signal using a detector that is coupled to an opposite side of the coil in the hand-held applicator; wherein the detector is disposed on an opposite side of a printed circuit board with respect to the coil circuit to limit capacitive coupling; and wherein the detector is configured to reject capacitively coupled PEMF interference signals from the coil including  all the other features, structures, steps, specific arrangement and combination of features, structures and steps as now explicitly, positively and specifically recited in independent Claim 28. 
US 20140249355 A1 to Martinez; John Robert discloses  a device including a pulsed electromagnetic field device and an applicator. The pulsed electromagnetic field device includes an electromagnetic field generator, a power source coupled to the electromagnetic field generator, a single-turn loop antenna coupled to the electromagnetic field generator and arranged to radiate an electromagnetic field, and an activator configured to initiate radiation of the electromagnetic field. The applicator includes a flexible substrate defining an opening and an adhesive composition supported by a first surface of the flexible substrate. The applicator is configured to adhere the pulsed electromagnetic field device to a surface with the adhesive composition such that a portion of the surface is exposed to air through the opening defined by the flexible substrate. The surface to which the pulsed electromagnetic field device is adhered may be, for example, bodily tissue (e.g., a human body) or an article of clothing intended to be worn close to the surface of the body.
US 20110196365 A1 to Kim; Steven et al. discloses systems and methods that apply, in a non-invasive manner, energy to a targeted tissue region employing a controlled source of energy, an applicator, and an applicator-tissue interface carried by the applicator by generating and applying energy in a controlled fashion to provide therapeutic benefit to targeted tissue region of the patient.
US 6334069 B1 to George; Frank R. et al. discloses an electromagnetic energy treatment apparatus wherein the applicator includes printed coils formed on one or more printed circuit boards, with the primary coil and secondary coil forming a matching network for effecting a highly efficient RF output i.e. the applicator includes closely matched and tuned primary/secondary circuits, which greatly enhances efficiency by allowing the use of reduced power levels.
US 20120302821 A1 to Burnett; Daniel R. discloses systems and/or methods for electromagnetic induction therapy via ergonomic or body contoured applicators. The applicators include one or more conductive coils configured to generate an electromagnetic or magnetic field focused on a target nerve, muscle or other body tissues positioned in proximity to the coil. One or more sensors may be utilized to detect stimulation and to provide feedback about the efficacy of the applied electromagnetic induction therapy. A controller may be adjustable to vary a current through a coil to adjust the magnetic field focused upon the target nerve, muscle or other body tissues based on the feedback provide by a sensor or by a patient.
WO 2012048302 A2 to  Ku Edmond et al. discloses a cell excitation terminal and a therapeutic system using customized electromagnetic (EM) waves varying dynamically with time for excitation including one or more EM wave generators, each of the EM wave generators being connected to a central processing unit (CPU), and the CPU controlling, according to a signal detected by a human body status, the detection device, the EM wave generator sending EM waves corresponding to a detected status or subject patient. The therapeutic system can perform remote management. A remote server optimizes and updates therapeutic waveforms of a patient constantly according to a therapeutic effect of the patient, thereby improving the therapeutic effect constantly.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent claim 1, independent claim 21 and independent claim 28    has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 3, 5, 8, 9, 12, 14, 19 which depend upon independent base claim 1, dependent claims 3, 5, 8, 9, 12, 14, 19 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 23, 25, 26, 27 which depend upon independent base claim 21, dependent claims 23, 25, 26, 27 are allowable due to their direct/indirect dependency on allowable base claim 21. 
As per dependent claims 30-33 which depend upon independent base claim 28, dependent claims 30-33 are allowable due to their direct/indirect dependency on allowable base claim 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        May 14, 2022